UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-1174


GEORGE PAUL LAROQUE,

                 Plaintiff – Appellant,

          v.

SARA A. CONTI,

                 Defendant – Appellee,

          and

MICHAEL D. WEST, Bankruptcy Administrator,

                 Party-in-Interest,

ROBIN VIRGINIA HEINZE,

                 Debtor.



                           No. 09-1175


GEORGE PAUL LAROQUE,

                 Plaintiff – Appellant,

          v.

SARA A. CONTI,

                 Defendant – Appellee,

          and
MICHAEL D. WEST, Bankruptcy Administrator,

                 Party-in-Interest,

ROBIN VIRGINIA HEINZE,

                 Debtor.



                           No. 09-1176


GEORGE PAUL LAROQUE,

                 Plaintiff – Appellant,

          v.

SARA A. CONTI,

                 Defendant – Appellee,

          and

MICHAEL D. WEST, Bankruptcy Administrator,

                 Party-in-Interest,

ROBIN VIRGINIA HEINZE,

                 Debtor.



                           No. 09-1177


GEORGE PAUL LAROQUE,

                 Plaintiff – Appellant,

          v.

SARA A. CONTI,

                 Defendant – Appellee,

                                  2
          and

MICHAEL D. WEST, Bankruptcy Administrator,

                 Party-in-Interest,

ROBIN VIRGINIA HEINZE,

                 Debtor.



                           No. 09-1186


GEORGE PAUL LAROQUE,

                 Plaintiff – Appellant,

          v.

SARA A. CONTI,

                 Defendant – Appellee,

          and

MICHAEL D. WEST, Bankruptcy Administrator,

                 Party-in-Interest,

ROBIN VIRGINIA HEINZE,

                 Debtor.



                           No. 09-1263


GEORGE PAUL LAROQUE,

                 Plaintiff – Appellant,

          v.



                                  3
SARA A. CONTI,

                   Defendant – Appellee,

             and

MICHAEL D. WEST, Bankruptcy Administrator,

                   Party-in-Interest,

ROBIN VIRGINIA HEINZE,

                   Debtor.


Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge.  (1:08-cv-00564-NCT; 1:08-cv-00569-
NCT; 1:08-cv-00595-NCT; 1:08-cv-00663-NCT; 1:08-cv-00568-NCT;
1:09-cv-00078-NCT)


Submitted:    June 18, 2009                Decided:   June 23, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Paul LaRoque, Appellant Pro Se.     Sara A. Conti, Appellee
Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                    4
PER CURIAM:

            George     Paul    LaRoque       appeals      the   district      court’s

orders    dismissing    his    appeals    from      the    bankruptcy   court    and

denying leave to proceed in forma pauperis.                      We have reviewed

the record and find no reversible error.                  Accordingly, we affirm

for the reasons stated by the district court.                   LaRoque v. Conti,

Nos.     1:08-cv-00564-NCT;         1:08-cv-00569-NCT;          1:08-cv-00595-NCT;

1:08-cv-00663-NCT;      1:08-cv-00568-NCT;           1:09-00078-NCT        (M.D.N.C.

Jan. 30, 2009 & Feb. 13, 2009).               We grant LaRoque’s motions to

consolidate his appeals and deny his motions for transcripts and

a   certified   copy    of    the    record    at   government      expense.      We

dispense    with     oral     argument    because         the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         5